Citation Nr: 0418902	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  01-02 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the veteran's widow timely appealed a denial of 
service connection for the cause of the veteran's death.

2.  Whether the veteran's widow timely appealed a denial of 
eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.

3.  Entitlement to service connection for the cause of the 
veteran's death due to Agent Orange exposure.

4.  Whether the veteran's widow is eligible for Survivors' 
and Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35.

5.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C. § 1151 based on treatment 
provided by VA.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from March 1953 until March 
1955, from July 1957 to September 1960, and from March 1965 
to December 1979.  He had active service in the Republic of 
Vietnam during the Vietnam Era.  He died on June [redacted], 1986.  
The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from April 1995, and April 2002 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Reno, Nevada, which denied the benefits sought on appeal.  
A March 2001 Statement of the Case determination held that 
the veteran had not timely appealed a prior RO denial of 
entitlement to service connection for the cause of the 
veteran's death, and the denial of eligibility for Chapter 35 
educational assistance benefits.

The issue of entitlement to dependency and indemnity 
compensation (DIC) pursuant to 38 U.S.C. § 1151 based on 
treatment provided by VA is the subject of a Remand below.


FINDINGS OF FACT

1.  An April 1995 rating decision denied entitlement to 
service connection for the cause of the veteran's death, and 
basic eligibility for Chapter 35 educational assistance 
benefits.

2.  The veteran's widow provided notice of disagreement with 
the April 1995 rating decision which denied entitlement to 
service connection for the cause of the veteran's death, and 
basic eligibility for Chapter 35 educational assistance 
benefits, in October 1995, within one year of notice of the 
determinations issued on April 17, 1995.

3.  A statement signed by the veteran's widow, dated May 3, 
1996, but date-stamped as initially received by the RO on 
April 9, 1996, is accepted as a timely substantive appeal as 
to the denial of entitlement to service connection for the 
cause of the veteran's death, and basic eligibility for 
Chapter 35 educational assistance benefits.

4.  The veteran died on June [redacted], 1986 due to cardiorespiratory 
arrest, as a consequence of septic shock, due to severe 
lukopenia (neutropenia) secondary to chemotherapy for 
squamous cell carcinoma of the nasopharynx, with bilateral 
pneumonia noted as a significant condition contributing to 
death.

5.  At the time of the veteran's death, service connection 
was established for a herniated nucleus pulposus with 
sciatica, rated 20 percent disabling; hearing loss with 
otitis media, rated 10 percent disabling; conversion 
reaction, rated 10 percent disabling; tinnitus, rated 
noncompensable; and a scar of the left breast, rated 
noncompensable, with a combined service-connected rating of 
40 percent.

6.  The veteran had active service in the Republic of Vietnam 
during the Vietnam Era.

7.  The competent clinical evidence of record does not 
demonstrate that the fatal cardiorespiratory arrest, as a 
consequence of septic shock, due to severe lukopenia 
(neutropenia) secondary to chemotherapy for squamous cell 
carcinoma of the nasopharynx, with bilateral pneumonia, 
initially demonstrated years after service, is etiologically 
related to service, or that the veteran had a disability due 
to service which contributed substantially or materially to, 
the veteran's death.


CONCLUSIONS OF LAW

1.  The veteran's widow timely perfected an appeal of the 
April 1995 RO denial of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.102, 20.200, 20.202, 20.302, 20.305 
(2003).

2.  The veteran's widow timely perfected an appeal of the 
April 1995 RO denial of basic eligibility for Dependents' 
Educational Assistance benefits under 38 U.S.C. Chapter 35.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.102, 20.200, 
20.202, 20.302, 20.305 (2003).

3.  The cause of the veteran's death, cardiorespiratory 
arrest, as a consequence of septic shock, due to severe 
lukopenia (neutropenia) secondary to chemotherapy for 
squamous cell carcinoma of the nasopharynx, with bilateral 
pneumonia, was not incurred in or aggravated by active 
service, and a service-connected disability did not 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).

4.  The criteria for basic eligibility for Survivors' and 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
have not been met.  38 U.S.C.A. § 3501, 3510 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA). This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims. First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

With regard to the issues of whether the veteran's widow 
timely completed an appeal as to the denial of service 
connection for the cause of the veteran's death, and the 
denial of basic eligibility for Chapter 35 educational 
benefits, the Board notes that, in light of the favorable 
determination contained herein relative to those issues, 
further development with regard to the duties to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991); see also Sabonis v. Brown, 6 Vet App 426 (1994).

With regard to the issue of entitlement to basic eligibility 
for Chapter 35 educational benefits, the Board notes that, 
under 38 U.S.C. § 5103(a), the VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because the 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Further, under 38 U.S.C. § 5103A, VA is not 
required to assist a claimant in developing evidence to 
substantiate a claim where no reasonable possibility that 
such aid could substantiate the claim because there is no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 05-2004.  In the present case, as will be 
discussed below, with regard to the issue of entitlement to 
basic eligibility for Chapter 35 educational benefits, the 
facts are not in dispute, and the law is dispositive of the 
issue.  

Notice

With regard to the issue of entitlement to service connection 
for the cause of the veteran's death, the Board notes that a 
VA letter issued in November 2003 apprised the appellant of 
the information and evidence necessary to substantiate her 
claim, which information and evidence, if any, that she is to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on her behalf.  She was also requested to 
provide any evidence in her possession that pertains to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claim for service 
connection for the cause of death, which information and 
evidence, if any, that she is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf, as well as requested that the appellant 
provide any evidence in her possession that pertains to the 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for service connection 
for the cause of the veteran's death was filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of her case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
veteran's widow has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's widow's statements and concludes that she has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's widow's claim for service 
connection for the cause of the veteran's death.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran's widow in developing the facts pertinent 
to her claim for service connection for the cause of the 
veteran's death.  Essentially, all available evidence that 
could substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

I.  Timeliness of Appeal - Service Connection for the Cause 
of the Veteran's Death and Eligibility 
for Chapter 35 benefits

Applicable Law

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2003).  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202 (2003).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303 (2003).  The Court of Appeals for 
Veterans Claims (Court) has held that, if the claimant fails 
to file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

VA regulations also provide that, absent evidence of a 
postmark, it is presumed that any written document required 
to be "filed within a specified period of time," which 
includes a notice of disagreement or substantive appeal, was 
mailed five days prior to the actual receipt of the document 
by the RO, excluding Saturdays, Sundays, and legal holidays.  
38 C.F.R. §§ 20.305(a), 20.306 (2003).



Factual Background

A review of the record reveals that a claimant other than the 
veteran's widow originally filed an application for DIC 
benefits in July 1986.  That same month, the claim for 
service connection for the cause of the veteran's death was 
denied.  Notice of the determination was issued on July 31, 
1986 only to the claimant other than the veteran's widow.  

In August 1986 the veteran's widow filed an application for 
burial benefits.  In September 1986, the veteran's widow 
filed an application for DIC benefits.  In September 1986, 
the RO notified the veteran's widow that she had been awarded 
burial expenses of the veteran based on nonservice-connected 
death.  By letter issued on November 24, 1986, the veteran's 
widow was notified that death benefits had been denied 
because the evidence did not establish that the veteran's 
death was due to a service-connected disability.  The letter 
also advised the veteran's widow of her appellate right.  No 
appeal was taken within one year following notice of the 
determination.  As such, that determination is final.  
38 U.S.C.A. § 7105.

In November 1989, the veteran's widow sought to reopen her 
claim for service connection for the cause of the veteran's 
death as due to Agent Orange exposure.  Due to pending 
legislation, adjudicatory action on the claim was deferred, 
pending enactment of pending legislation, until April 1995.  
At that time, the RO considered whether the regulations on 
Agent Orange exposure allowed for a grant of service 
connection for the cause of the veteran's death.  The claim 
for service connection for the cause of the veteran's death 
due to Agent Orange exposure, as well as the issue of 
entitlement to basic eligibility for Survivors' and 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35, were denied at that time.  Notice of the determinations 
was issued on April 17, 1995.  The veteran's widow was also 
advised of her appellate rights.  Notice of disagreement with 
the determinations (submitted on a VA Form 1-9) was received 
by the RO in October 1995.  A statement of the case was 
issued on March 20, 1996.

The issues of entitlement to service connection for the cause 
of the veteran's death, as well as entitlement to basic 
eligibility for Survivors' and Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35, were readjudicated in 
a rating decision dated March 19, 1996.  Notice of the 
determinations, as well as the veteran's widow's appellate 
rights, were issued by the RO in a letter dated March 27, 
1996.  

In a statement dated May 3, 1996, but date-stamped as 
received by the RO on April 9, 1996, and again on May 9, 
1996, the veteran's widow expressed continued disagreement 
with the RO denials.  A supplemental statement of the case 
was issued in May 1996.  

In August 1996 and October 1996, the veteran's widow 
requested that her claim be reevaluated.  In January 1997, 
she formally applied for death pension benefits.  

A March 1997 hand-written interoffice memo at the RO 
indicated that the veteran's widow had not been told that her 
October 1995 VA Form 1-9 was not accepted as an appeal.  A 
response to that memo indicated that, to the writer's 
knowledge, the veteran's VA Form 1-9 had been accepted. 

In April 1999, the appellant again requested that her claim 
be reopened.  In July 1999, the RO responded by informing her 
that her claim could not be reopened because the evidence 
indicated that she was not the widow of the veteran for VA 
purposes.  (It was later shown that this letter was erroneous 
and that the appellant did indeed qualify for widow status.)

In September 1999 correspondence, the appellant, through her 
accredited representative, disputed the assertion that she 
was not the veteran's widow.  Accompanying that letter were 
copies of her marriage certificate and the veteran's death 
certificate to corroborate her widow status.  

In June 2000, the veteran's widow was advised that her claim 
of entitlement to service connection for the cause of the 
veteran's death remained denied.  The veteran's widow 
expressed disagreement as to that decision in June 2000.  In 
March 2001, a statement of the case was issued which 
addressed timeliness of the notice of disagreement (NOD).  
Later that month, the claimant perfected her appeal as to the 
issue of timeliness.  

In February 2003, a de novo review was conducted by a 
Decision Review Officer.  A supplemental statement of the 
case was issued in March 2003, holding that the veteran's 
widow failed to file a timely NOD with the denial of service-
connected cause of death last considered in May 1996.

Analysis

As noted above, the veteran's widow's claim for service 
connection for the cause of the veteran's death due to Agent 
Orange exposure, and the issue of entitlement to basic 
eligibility for Survivors' and Dependent's Educational 
Assistance benefits under 38 U.S.C. Chapter 35, were denied 
by the RO in rating decision dated in April 1995.  Notice of 
the determinations was issued on April 17, 1995, along with 
her appellate rights, and the veteran's widow timely 
expressed disagreement with those determinations in October 
1995.  A statement of the case was issued in March 1996.  
Hence, the veteran's widow had until April 17, 1996 to 
complete her appeal.  The record demonstrates that the record 
contains a signed statement by the veteran's widow which is 
date-stamped as received by the RO initially on April 9, 
1996, albeit dated in May 1996 and also date-stamped a second 
time as received in May 1996.  The record does not contain 
any clarification or explanation for the disparity in the 
April 1996 RO date-stamp and the May 1996 date of signature.  
Additionally, the record is absent any explanation for the 
document being twice date-stamped, with the latter being in 
May 1996.  

The law provides that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a 
claimant's claim, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102.  Hence, with resolution of doubt in the veteran's 
widow's favor, the Board finds that the signed document of 
record containing a date-stamp of April 9, 1996 may be 
accepted as a timely appeal of the April 1995 RO denial of 
the issues of entitlement to service connection for the cause 
of the veteran's death due to Agent Orange exposure, and 
entitlement to basic eligibility for Survivors' and 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.  

II.  Service Connection for the Cause of the Veteran's Death 
due to Agent Orange Exposure

Applicable Law

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there is a causal 
connection.  Id.  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  38 C.F.R. § 3.307(a)(6)(iii).  

The diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents are 
enumerated at 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e).  

Furthermore, even if a veteran does not warrant presumptive 
service connection based on exposure to an herbicide agent, 
he or she is not precluded from otherwise establishing 
service connection by proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes epithelioid sarcoma.  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Factual Background

The veteran's service medical records do not reveal any 
complaints or findings of a cardiorespiratory disorder.  Such 
records are similarly absent any indication of squamous cell 
carcinoma of the nasopharanyx.  The service medical records 
do indicate that, in December 1957, the veteran underwent 
plastic and maxillofacial surgery as a follow-up to cleft 
palate surgery performed prior to the veteran's service.  
Several reports of medical history reflected mouth and throat 
complaints relating to that earlier operation.  Such 
complaints were also seen in treatment reports, where the 
veteran periodically complained of laryngityis and sore 
throat.  Finally, an August 1978 in-service chest x-ray 
contained an impression of right middle lobe pneumonitis.  
Subsequently dated service medical records fail to mention 
such a diagnosis.  

Following service, the evidence does not demonstrate any 
medical treatment until April 1986.  At that time, the 
veteran reported to the VA clinic with complaints of 
headaches, dysarthia and dysphagia.  His symptoms dated back 
3 months, at which time he experienced severe neck pain, 
eventually spreading to his forehead.  He also noted 
decreased taste sensation and numbness in the anterior aspect 
of the tongue.  

A report of pharyngeal biopsy, conducted in April 1986, noted 
the biopsy revealed fragments of a tumor indicative of 
squamous cell carcinoma.  

In May 1986, the veteran began radiation therapy and 
chemotherapy.  Such treatments continued into June 1986.  On 
June 6, 1986, the veteran was permitted to leave the VA 
clinic on pass.  He was to return 2 days later.

On June 8, 1986, the veteran was transported by ambulance to 
the hospital at George Air Force Base.  He was then 
transferred to St. Mary Desert Valley Hospital, where he went 
into septic shock.  The diagnoses were pneumonia with 
respiratory failure and severe leukopenia.  He died on June 
[redacted], 1986.  The principal diagnoses were septic shock secondary 
to bilateral pneumonia, and acute respiratory failure.  Co-
morbidities were noted as severe neutropenia and metastatic 
carcinoma of the nasopharynx.

The certificate of the veteran's death listed the immediate 
cause of death as cardiorespiratory arrest, due to septic 
shock, as a consequence of severe lukopenia.  Bilateral 
pneumonia was listed as another significant condition 
contributing to death.

Analysis

At the outset, the Board notes that direct service 
connection, including on a presumptive basis, for the 
veteran's terminal illness has not been established.  Again, 
the veteran died of cardiorespiratory arrest, resulting from 
pneumonia and septic shock due to severe neutropenia related 
to metastatic carcinoma of the nasopharynx.  The competent 
(clinical) evidence of record does not establish that such 
conditions were present during any period of service, nor 
manifested or aggravated within the applicable presumptive 
period of one year following service for cardiovascular-renal 
disease.  Furthermore, while the service records do indicate 
a solitary finding of right middle lobe pneumonitis in August 
1978, this was an acute and transitory disorder.  Indeed, 
there is no documentation of any further treatment for that 
condition, either during or following service.  

It is further noted that, in the present case, the veteran 
had service in the Republic of Vietnam between January 9, 
1962, and May 7, 1975.  As such, the veteran is presumed to 
have been exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, there is no affirmative 
evidence to establish otherwise.  Thus, the presumption is 
not rebutted here.  Id.

Thus, based on the foregoing, it is established that exposure 
to an herbicide agent occurred during the veteran's active 
service.  This entitles the veteran to a presumptive grant of 
service connection for any disability listed under 38 C.F.R. 
§ 3.309(e).  However, nasopharyngeal carcinoma is not among 
the listed disabilities under that provision.  Thus, the 
presumption afforded under § 3.309(e) cannot provide the 
basis for a grant of service connection.

Finally, as stated previously, a grant of service connection 
for the cause of the death of a veteran is warranted where 
the evidence establishes that a service-connected disability 
was either the principal or a contributory cause of death.  
Here the veteran 
was service-connected for herniated nucleus pulposus with 
sciatica, hearing loss with otitis media, conversion 
reaction, tinnitus and a left breast scar.  The competent 
evidence does not establish that any of those conditions had 
any bearing on the veteran's death.  Rather, the evidence 
shows that, several years subsequent to service, the veteran 
was diagnosed with nasopharyngeal carcinoma.  While 
undergoing treatment for that disease, the veteran came down 
with pneumonia and severe neutropenia and went into septic 
shock.  Such conditions, and not any service-connected 
disability or incident of service led to the veteran's fatal 
cardiorespiratory arrest.  

In conclusion, the competent evidence of record, when viewed 
as a whole, fails to establish a causal relationship between 
the veteran's service-connected disabilities and the cause of 
his death from cardiorespiratory arrest, due to septic shock 
as a result of pneumonia and severe lukopenia related to 
metastatic carcinoma of the nasopharynx.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Basic Eligibility for Survivors' and Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35

Regarding the claim for educational assistance benefits under 
Title 38, Chapter 35, it is noted that the surviving spouse 
of a veteran will have basic eligibility for benefits where 
the veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service-
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a) (2003).  In this case, the veteran did not have a 
permanent total service-connected disability at the time of 
his death, and, as decided above, the cause of the veteran's 
death has not been shown to be service-related.  Accordingly, 
the Board finds that the appellant has not met the conditions 
for eligibility for survivors' and dependents' educational 
assistance under Title 38, Chapter 35, and there is no legal 
entitlement to the benefit.  See Sabonis, 6 Vet. App. 426 
(1994).


ORDER

The veteran's widow timely appealed a denial of service 
connection for the cause of the veteran's death.

The veteran's widow timely appealed a denial of eligibility 
for Survivors' and Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

Entitlement to service connection for the cause of the 
veteran's death due to Agent Orange exposure is denied.

Entitlement to basic eligibility for Survivors' and 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
is denied.


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Finally, regarding the appellant's 38 U.S.C.A. § 1151 claim, 
it is noted that for claims filed on or after October 1, 
1997, as in this case, a claimant is required to show fault 
or negligence in medical treatment.  Specifically, the 
claimant must show the veteran's death was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospital care, medical or surgical treatment, or examination.  
In the alternative, the claimant must show that the veteran's 
death was caused by VA hospital care, medical or surgical 
treatment or examination; and that the proximate cause of the 
veteran's death was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

The Board observes that the claims file does not contain any 
competent medical discussion as to whether the veteran's 
death was caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care from April 1986 to June 
1986.  

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
the Boards finds that an opinion regarding the quality of 
care provided at the VA Medical Center in Loma Linda would be 
useful in the eventual adjudication of this issue and thus 
should be obtained.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must schedule a file review 
the veteran's claims folder by an 
appropriate specialist, who has not 
previously been involved in the veteran's 
care.  The specialist is requested to 
review all pertinent medical treatment 
and examination records in the veteran's 
claims file, and offer opinions as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's fatal cardiorespiratory arrest, 
due to septic shock, as a result of 
severe lukopenia (neutropenia) secondary 
to chemotherapy for squamous cell 
carcinoma of the nasopharynx with 
bilateral pneumonia, is a result of, or 
was materially or substantially 
contributed to by, VA medical treatment 
from April 1986 to June 1986.  The 
examiner should also consider whether VA 
hospitalization treatment accelerated the 
veteran's demise.  

The examiner must specifically comment as 
to whether the proximate cause of the 
veteran's death (or additional disability 
leading thereto) was the result of 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the medical treatment, or 
whether the proximate cause of the 
veteran's death was an event which was a 
reasonably foreseeable result of the 
medical treatment.  The death must 
actually result from VA medical 
treatment, and not be merely coincidental 
therewith.  The examiner should clearly 
outline the rationale for all opinions 
expressed.

The claims file with associated treatment 
records and this remand must be made 
available to, and be reviewed by, the 
examiner and he/she should so indicate in 
the report. 

2.  Upon completion of the above, the RO 
must readjudicate the issue of 
entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C. § 1151 
based on treatment by VA, considering any 
newly received evidence.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be furnished an appropriate statement of 
the case/supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



